DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 24-25, 29-30, and 33-46 are pending.  Claims 26-28 and 31-32 were canceled in the Response filed 10/13/2021.  Claims 29-30 and 35-36 are withdrawn.  Claims 24-25, 33-34, and 37-46 are presently examined.

Election/Restrictions
Applicant’s election of the species of A-111 (i.e., instant SEQ ID NO: 13), wherein SEQ ID NO: 13 comprises the amino acid substitution D732N relative to SEQ ID NO: 1, in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.

Claims 29-30 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 24-25, 33-34, and 37-46 are presently examined.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Application No. 61/714,671 (filed 10/16/2012) and Application No. 61/811,611 (filed 4/12/2013), each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
The following review of the priority documents includes the originally elected species, but has not been extended to all claimed embodiments at this time.
Lack of Express Support
Claim 24 is representative of the pending claim scope.
Claims 24 recites limitations, chemical genera, and compounds that are not literally supported by App’671 or App’611.  
With respect to App’671 or App’611, instant claim 24 does not literally appear in either document. More specifically, at least the elected species comprising D732N is not literally supported by either priority document.
Accordingly, App’671, App’611, or DIV’796 do not provide literal support for the pending claims.
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous with the terminology used in a provisional application.  Specifically, MPEP § 2163.05(I)(B) identifies that a broadening claim reciting a genus may satisfy the written description requirement through In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
Here, claims 24 recites limitations, chemical genera, and compounds that are not implicitly or inherently supported by either App’671 or App’611.  Specifically, instant claim 24 is not inherently or implicitly supported by either document. More specifically, at least the elected species comprising D732N are not even identified or referenced in either priority document.
Accordingly, the provisional does not provide inherent or implicit support commensurate in scope with the pending claims.
Conclusion
Accordingly, priority to Application No. 61/714,671 (filed 10/16/2012) and Application No. 61/811,611 (filed 4/12/2013) is denied for claim 24 and its dependents, which have been accorded a priority date of 10/16/2013, which corresponds to the filing date of US Application No. 14/055,796 (filed 10/16/2013).

Information Disclosure Statement
	The IDS filed 2/04/2021 and 10/13/2021 are acknowledged and presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 24 is representative of the pending claim scope and recites:
24. (Currently amended) An isolated DNA polymerase comprising a polypeptide sequence having at least 95% sequence identity to positions 279 through 832 of SEQ ID NO: 1, and further comprising an amino acid substitution selected from the group consisting of: 
(a) D732N;



(b)[[(e)]] L781I; and
(c)[[(f)]] D578E;


wherein all amino acid substitutions are relative to SEQ ID NO: 1.

Applicable claim interpretations are discussed below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example 
SEQ ID NO: 1 has the sequence 
MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGDAVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADDVLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWADYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLKLSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWPPPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLALREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRLEGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGHPFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTKLKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIAEEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRRAAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYVETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARMLLQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE
The originally elected species of SEQ ID NO: 13 (A-111) has the sequence
MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGDAVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADDVLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWADYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLKLSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWPPPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLALREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRLEGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGHPFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTKLKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIAEEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMNLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARMLLQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE
Accordingly, SEQ ID NO: 13 shares 831/832 amino acids within instant SEQ ID NO:1, wherein instant SEQ ID NO: 1 is full-length DNA polymerase [Thermus aquaticus] (GenBank: AAA27507.1).
	At instant claims 40 and 41, the “wherein” clauses do not correspond to a specific structure/function teaching of record, and therefore each “wherein” clause is reasonably understood to be a recitation of an intended or expected result fully satisfied by all polymerases within the scope of instant claim 24; this is reasonable because claim 24 recites a structurally complete genus of polymerases in the body of the claim (see, e.g., MPEP § 2111.04(I)).  If Applicant disputes this interpretation and contends that the “wherein” clause is a functional limitation, Applicant should (i) explicitly identify what exact species within the scope of instant claims 24 and 38 are included or excluded by the purported functional limitation, and (ii) fully identify a supporting disclosure teaching the purported structure/function relationship in the originally filed disclosure.
	Additional claim interpretations are set forth below.


Claim Objections
Claims 34, 40, and 43 are objected to because of the following informalities:  
	At claim 34, a space should be placed between the words in the term “comprisesSEQ” at line 2.

	At claim 43, a space should be placed between the words in the term “ablood” at line 5.
	At claim 43, a space should be placed between the words in the term “andethanol” at line 6.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25, 33-34, and 37-41 are rejected under 35 U.S.C. 102(a)1/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection(s).  Additional claim interpretations are set forth below. The elected species of instant SEQ ID NO: 13 is understood to fully satisfy all limitations of the pending claims.
102/103 Rejection: The MPEP and applicable case law guidance identifies that if there is a concern regarding whether or not a claimed invention is disclosed with “sufficient specificity”, a combined rejection under 35 USC 102 and 103 is permitted.  Here, there may exist a question of whether or not a claimed invention could “at once be envisaged” or not from the disclosure of the prior art, and therefore a combined rejection under 35 USC 102 and 103 has been placed on record, which establishes that the invention is either anticipated or in the alternative, obvious.
Regarding claims 24-25, 33-34, and 37-41, US’365 teaches DNA polymerases “having enhanced catalytic properties compared to a reference polymerase” (see, e.g., US’365 at title, abs). US’365 explicitly teach and claim a narrow subgenus pertaining to DNA polymerases see, e.g., US’365 at ¶[0053]; see also id. at claim 12 and 12(e)). Critically, SEQ ID NO: 15 of US’365 and instant SEQ ID NO: 1 are identical (compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length).  The genus identified by US’365 (see, e.g., US’365 at ¶[0053]) was further exemplified at Example 13 (see, e.g., US’365 at ¶¶[0462]-[0465]), wherein an embodiment comprising a single mutation at D732 relative to SEQ ID NO: 15 of US’365 was reduced to practice and shown to have desirable properties (see id.; compare SEQ ID NO: 15 of US’365 with SEQ ID NO: 24 of US’365, showing a single D732R mutation relative to SEQ ID NO: 15).  In sum, the prior art unambiguously teaches the exact same base polymerase sequence as instantly recited1, and discloses a narrow subgenus wherein the same, exact base polymerase sequence is mutated at the same, exact position as presently claimed and mutated2.  Critically, an artisan would readily appreciate that only 19 possible mutants of SEQ ID NO: 15 having a mutation at D732 exist. 
The prior art differs from the claimed invention as follows: Although US365 directs artisans to mutants of SEQ ID NO: 15 comprising a single mutation at the D732 position, US’365 does not literally disclose the term “D732N”.
Regarding anticipation
Per MPEP § 2131.02(III), a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure (see, e.g., MPEP § 2131.02(III)). Specifically,  
Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)...
The court has previously provided guidance that such a narrow genus may anticipate species previously (see, e.g., Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), identifying that a genus effectively teaching 15 combinations anticipated a claim to one of the combinations although not reduced to practice; see also In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), identifying that a genus with one variable capable of being any low alkyl radical anticipated a claim to a species within the genus; see also In re Petering, 301 F.2d 676, 681(CCPA 1962), identifying that the disclosure of an infinitely large chemical genus combined with guidance regarding preferred substituents leading to a more limited generic class consisting of 20 compounds, resulted in a finding that the reference described “each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name”, which resulted in the disclosure being held to anticipate 1 of these 20 compounds since the reference “described” all such compounds).  
Here, the same, exact base sequence was taught in the prior art (as SEQ ID NO: 15), wherein the base sequence was identified as containing a single mutation at the same, exact position of D732, and wherein an example reduced to practice clearly directed artisans to sequences comprising a single mutation at D732 relative to SEQ ID NO: 15 (see discussion above, Footnotes 1-2).  Accordingly the possibilities were limited and clearly delineated, wherein an artisan would at once envisage from such disclosure the genus of 19 mutants of SEQ ID NO: 15, which would comprise SEQ ID NO: 15 with one of the following mutations: D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V.  
In re Petering, the prior art of US’365 directs artisans to a limited generic class consisting of only 19 compounds having a single D732 mutation relative to SEQ ID NO: 15, and therefore each of these 19 compounds have reasonably been disclosed fully as if they had been individually written out by the prior art inventors.  Therefore, instant claims 24-25, 33-34, and 37-41 are rejected as anticipated in view of the US’365 disclosure, because one of ordinary skill in the art would have “at once envisaged” the prior art embodiment of SEQ ID NO: 15 having the single mutation of D732N.
Regarding obviousness
As noted above, US’365 unambiguously teaches and claims the exact same base polymerase sequence as instantly recited3, and discloses a narrow subgenus wherein the same, exact base polymerase sequence is mutated at the same, exact position as presently claimed and mutated4.  Critically, an artisan would readily appreciate that only 19 possible mutants of SEQ ID NO: 15 having a mutation at D732 exist, namely D732A; D732R; D732N; D732C; D732E; D732Q; D732G; D732H; D732I; D732L; D732K; D732M; D732F; D732P; D732S; D732T; D732W; D732Y; or D732V mutants (see discussion above, Footnotes 1-2).
US’365 provides additional guidance directing an artisan to an even narrower subgenus.  Notably, US’365 explicitly informs artisans that the D732R variant was reduced to practice and exhibited desirable properties relative to unmodified polymerases (see, e.g., US’365 at ¶¶[0462]-[0465], compare SEQ ID NO: 15 of US’365 with SEQ ID NO: 24 of US’365, showing a single D732R mutation relative to SEQ ID NO: 15).  Accordingly, an artisan would reasonably expect and predict that D732 mutants substituted with conservative substitutions for arginine (R) would see, e.g., US’365 at ¶¶[0462]-[0465]). This is pertinent because US’365 reasonably informs artisans that arginine may be conservatively substituted with lysine, histidine, aspartate, glutamate, or glutamine (see, e.g., US’365 at ¶[0078]).  An artisan would not make a D732D mutation (Aspartate), and therefore in view of US’365 an artisan would readily appreciate that the possible conservative substitutions available for arginine relative to a D732R mutation would be lysine, histidine, asparagine, glutamate, or glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, from the narrower genus of conservative variants of the D732R mutant (see, e.g., US’365 at ¶¶[0462]-[0465]) an artisan would be directed to the narrow subgenus of D732K, D732H, D732N, D732E, and D732Q mutants, which would each be expected and predicted to provide similar activity as shown for the D732R mutant because such mutants differ by a conservative substitution at the D732 position. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed product is the simple substitution of D732 for one of nineteen finite possible amino acids, according to known methods of substituting D732 of SEQ ID NO: 15 as taught by US’365, to predictably result in a narrow genus of D732 mutants of SEQ ID NO: 15, including a D732N mutant (see, e.g., MPEP § 2143(I)(B)). Second, the claimed invention is obvious to try, because it amounts to a selection from a finite number (19) of identified, predictable solution of D732 mutants of SEQ ID NO: 15 as taught and claimed by US’365, which would each have a reasonable expectation of successfully acting as a DNA polymerase with enhanced properties (see, e.g., MPEP § 2143(I)(E)).  Third, the claimed e.g., D732K, D732H, D732N, D732E, and D732Q) would each be predicted and expected to exhibit the same (or highly similar) desirable properties exhibited by D732R, and would therefore also be obvious to try (see, e.g., MPEP § 2143(I)(B), (E), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants.  Furthermore, it is well-within the ordinary skill in the art to make and use an explicitly disclosed DNA polymerase mutant with the expectation that it will successfully have the properties described and disclosed by the prior art.
Accordingly, claims 24-25, 33-34, and 37-41 are rejected as anticipated and/or obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011) as applied to claims 24-25, 33-34, and 37-41 above.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those disclosures are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
The teachings of US’365 as applied to instant claims 24-25, 33-34, and 37-41 has been set forth above, and that disclosure regarding anticipation and/or obviousness is incorporated herein. 
The prior art of US’365 differs from instant claims 42 and 44-46 as follows: US’365 does not explicitly reduce to practice methods utilizing a D732N mutant of SEQ ID NO: 15 of US’365.
However, as noted in the preceding rejection above, the product of a D732N mutant of SEQ ID NO: 15 of US’365 is anticipated and/or obvious.  Accordingly, an artisan would readily appreciate that the disclosure of US’365 was applicable to all disclosed polymerases therein, including all D732 mutants of SEQ ID NO: 15, which includes the D732N mutant.  Regarding claims 42, 44, and general PCR methods, it is well-within the ordinary skill in the art to utilize a polymerase for its intended and expected purpose.  US’365 identifies that the disclosed polymerases may be utilized in PCR, including RT-PCR and qPCR (i.e., real time quantitative PCR) (see, e.g., US’365 at ¶[0380]).  US’365 further identifies that such methods routinely include primer DNA, target DNA, buffers, DNA polymerases (see, e.g., US’365 at ¶¶[00369]-[0370], [0378]-[0380]), dyes (see, e.g., US’365 at ¶¶[0397], [0404]), and the general step of amplifying the target DNA (see, e.g., US’365 at abs, ¶¶[0003], [0025], [0030], [0102], [0106], [0107], [0379]-[0380]).  Regarding claims 45-46, US’365 teaches and discloses kits (see, e.g., US’365 at abs, ¶¶[0003], [0100], [0108]-[0109], [0349], [0370], [0378]-[0380]), and nucleic acids encoding the disclosed DNA polymerases (see, e.g., US’365 at ¶¶[0303], [0336], [0338], see, e.g., US’365 at ¶¶[0303], [0338], [0413]).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the simple substitution of D732 DNA polymerases mutants, such as D732N, as taught by US’365, into the known techniques and methodologies disclosed by US’365 (e.g., known methods of using recombinant expression constructs encoding a polymerase of interest to predictably produce polymerase; known methods of PCR/qPCR methodologies to predictably amplify DNA), to obtain predictable results (e.g., the typical results expected by such methods, wherein the polymerases have the additional desirable properties disclosed by US’365) (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, per MPEP § 2144.07, the selection of a prior art polymerase for use in polymerase-related methods and applications is prima facie obvious because the selection of a known material based on its suitability for its intended purpose is obvious (see, e.g., MPEP § 2144.07).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants for use in all disclosed applications and kits, and in methods requiring recombinant expression of the polymerase from expression constructs.  Furthermore, it is well-within the ordinary skill in the art to make and use an explicitly disclosed DNA polymerase mutants via known methods of recombinant expression, and to utilize such polymerases in routine PCR methods requiring a polymerase (see, e.g., MPEP 
Accordingly, claims 42 and 45-46 are rejected as obvious.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011) as applied to claims 24-25, 33-34, 37-42, and 45-46 above, further in view of Kermekchiev et al. (Mutants of Taq DNA polymerase resistant to PCR inhibitors allow DNA amplification from whole blood and crude soil samples, Nucleic Acids Research, vol. 37(5):e40, 1-14 (2009); hereafter “Kermekchiev”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejections above, and those disclosures are incorporated into the instant rejection.  Additional claim interpretations are set forth below.
The teachings of US’365 as applied to instant claims 24-25, 33-34, 37-42, and 45-46 has been set forth above, and that disclosure regarding anticipation and/or obviousness is incorporated herein. 
The prior art of US’365 differs from instant claim 43 as follows: US’365 does not explicitly reduce to practice PCR methods comprising an inhibitory substance as identified at claim 43.
Kermekchiev identifies that an art-recognized problem in the PCR arts is that “[p]otent inhibitors in blood and soil samples can cause false negative results from PCR-based clinical and forensic tests” (see, e.g., Kermekchiev at abs) because such PCR inhibitors “can predominantly reduce the DNA extension speed” of Wild-type Taq polymerase (see, e.g., Kermekchiev at abs, 1 at col I-II at § Introduction).  Kermekchiev identifies an art-recognized solution for this art-see, e.g,, Kermekchiev at 2 at col I at 1st partial ¶ to 2nd full ¶).  Accordingly, circa 2009, one of ordinary skill in the PCR arts would have been aware of the art-recognized problem, aware of how to screen and test for Taq Polymerase mutants that could overcome this problem (see, e.g., id. at 2 at col II to 3 at col I at § Blood samples and § PCR Amplification), and would be motivated to perform such screens to discover Taq Polymerase mutants capable of reliable DNA amplification in blood and soil samples.
	US’365 identifies that the disclosed mutants (including D732 mutants) would be reasonable expected to exhibit “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and that such modified polymerases could still “amplify and/or sequence a nucleic acid in the presence of a high ionic strength solution” relative to a reference polymerases (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, as noted in preceding rejections, US’365 teaches and discloses D732 mutants of DNA polymerase, and identifies that one such exemplified species exhibited superior results including a 14-fold decrease in rate of template dissociation relative to wild-type.  Furthermore, the specific mutation tested (e.g., D732R) contains arginine, which is identified as a conservative variant for lysine, histidine, asparagine, glutamate, and glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, from the narrower genus of conservative variants of the D732R mutant (see, e.g., see, e.g., US’365 at ¶[0078], ¶¶[0452], [0462]-[0465], Fig. 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The invention is the simple substitution of D732 DNA polymerases mutants, such as D732N, as taught by US’365, into the known screening techniques used to identify mutants of Taq polymerase that can overcome the PCR inhibition as taught and disclosed by Kermekchiev, wherein such simple substitution would predictably and expectedly lead to the evaluation of whether or not D732 DNA polymerase mutants of US’365 could be utilized to perform PCR in blood and soil samples, and wherein such test would be reasonably expected to confirm that such D732 DNA polymerase mutants possessed increased processivity, read length, accuracy, and a substantial decrease in rate of template dissociation relative to wild-type DNA polymerase in such samples as suggested by the results of US’365 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, per MPEP § 2144.07, the selection of a prior art polymerase for use in polymerase-related methods and applications is prima facie obvious because the selection of a known material based on its suitability for its intended purpose is obvious, and here Kermekchiev identifies that the screening of mutants in blood and soil samples is routine (see, e.g., MPEP § 2144.07).  
see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), which includes all nineteen D732 mutants for use in all disclosed applications and kits, and in methods requiring DNA polymerases, including the screening methods and forensic PCR samples discussed and disclosed by Kermekchiev. Furthermore, it is well-within the ordinary skill in the art to make and use explicitly disclosed D732 DNA polymerase mutants via known methods of recombinant expression, and to utilize such polymerases in prior art PCR methods requiring a polymerase (i.e., forensic or soil samples) or in polymerase screening methods (see, e.g., MPEP § 2144.07) with the expectation that it will successfully have the properties described and disclosed by the prior art, and that it would amplify DNA better relative to unmodified polymerase.
Accordingly, claim 43 is rejected as obvious.


Claims 24, 33, 37, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,462,475 B2 (Kermekchiev et al.; Dec. 9, 2008) in view of Livingstone et al. (CABIOS, vol. 9(6):745-756 (1993); hereafter “CABIOS”), and US2013/0040365 A1 (published Feb. 14, 2013; filed Aug. 10, 2011).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, and are incorporated into the instant rejection.  Additional claim interpretations are discussed below. 
Regarding claims24, 33, 37, and 40-46, US’475 discloses and reduces to practice at least FL-12 (SEQ ID NO: 30), which is a Taq Polymerase comprising the following mutations: see, e.g., US’475 at SEQ ID NO: 30, Table 1 at col 8).  The prior art Taq polymerase shares over 99% sequence identity with instant SEQ ID NO: 1 as shown in the sequence alignment below (Query is instant SEQ ID NO: 1).  The prior art discloses that FL-12 has improved properties relative to wild-type Taq polymerase, including enhanced blood-resistance, and is understood to be a preferred embodiment in view of the US’475 disclosure (see, e.g., US’475 at Table 1 at col 8, col 4 at 3-9 and 49-57, col 5 at lines 29-37, col 13 at lines 9-37, col 15 at lines 1-12, Example 2 starting at col 20 at line 35, Example 3 starting at col 21 at line 1, claims 1-12).  
    PNG
    media_image1.png
    667
    604
    media_image1.png
    Greyscale

Regarding claims 42-43, US’475 claims kits comprising SEQ ID NO: 30 for use in performing PCR assays (see, e.g., US'475 at claims 1 and 9-12, col 5 at lines 60-65, col 19 at lines 10-25) and identifies that SEQ ID NO: 30 is suitable for use in PCR assays comprising a target, primers, and a buffer (see, e.g., US'475 at Table 1 at col 8, Example 2 at col 20 at line 35 to line 67; see also id. at col 19 at line 65 to col 20 at line 7, identifying basic steps and reagents used in PCR reactions), wherein the PCR sample may contain whole blood (see, e.g., US’475 at claims 1-2 and 9-12).  Regarding claim 44, US’475 discloses that the mutant “enzymes were tested both in conventional and real-time PCR with SYBR green fluorescent detection” (see, e.g., US’475 at col 19 at lines 45-58), and therefore an artisan would reasonably infer and at once envisage the use of the disclosed mutant polymerases in real-time PCR with SYBR green as a dye.  Regarding claims 45-46, the nucleic acid encoding SEQ ID NO: 30 is explicitly identified as SEQ ID NO: 29 (see, e.g., US’475 at SEQ ID NO: 29, Table 1 at col 8, col. 17 at lines 19-25, col 12 at lines 35-67, discussing recombinant expression methods), and artisans would reasonably envisage nucleic acids encoding known polymerase sequences and how to use such nucleic acids to recombinantly produce proteins.
The disclosure of US’475 differs from the instantly claimed invention as follows:  US’475 does not explicitly reduce to practice conservatively substituted variants of SEQ ID NO: 30, wherein the variants comprise an additional conservative substitution such as L781I, D578E, or D732N as required by the pending claims (see, e.g., MPEP § 2144.08(II)(A)(1)-(2)).
However, US’475 discloses and claims variants of SEQ ID NO: 30 that share “at least 99%” sequence identity to SEQ ID NO: 30 (see, e.g., US’475 at col 17 at lines 19-30, claims 2-3 and 6-7).  Critically, claims 2-3 and 6-7 of US’475 encompass Taq Polymerase variants comprising mutations at L609P, E626K, I707L, and E708L (i.e., like the prior art of SEQ ID also comprise the scope of variants comprising a single additional mutation at L781I, K738R, V453L, I528M, D578E, or D732N, because such variants each share “at least 99%” sequence identity to SEQ ID NO: 30 (see, e.g., US’475 at claims 2-3 and 6-7).  Notably, the instant claims fully encompass the narrow genus of Taq Polymerases encompassed by claims 2-3 and 6-7 of US’475 (compare US’475 at claims 2-3 and 6-7 with instant claims 1-2, 28, 31-32, showing over 99% sequence identity relative to instant SEQ ID NO: 1 and 2), because the prior art’s claimed embodiments satisfy the pending claims. Therefore, the instant claims read upon and fully encompass the scope of the issued patent of US’475 at claims 2-3 and 6-7.
Currently, no unexpected results relative to the closest prior art of record (i.e., SEQ ID NO: 30 of US’475 for purposes of results discussed in the originally filed disclosure and US’475) and commensurate in scope with the requirements of MPEP § 716.02 have been set forth on record.  This is relevant because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), and therefore an artisan would reasonably expect that all claimed embodiments satisfying claims 1-3 and 6-7 of US’475 would also predictably exhibit “blood resistant polymerase activity or blood resistant polymerase activity and faster elongating polymerase activity” exactly as claimed and disclosed at US’475.
Critically, relative to SEQ ID NO: 30 of the prior art each of the additional mutations recited in the pending claims (i.e., L781I, D578E, and D732N) are conservative substitutions, and therefore are only conservatively substituted variants of the prior art (see, e.g., CABIOS at Fig. 1(a)-1(b) on 747, Fig. 2 on 748) (see, e.g., MPEP § 2144.08(II)(A)(4)(c))5, which would not 
Critically, US2013/0040365 A1 actually directs artisans to make D732 mutations with a reasonable expectation that such mutations would actually result in “increased processivity, read length (including error-free read length) and/or accuracy as compared to their unmodified counterparts” (see, e.g., US’365 at ¶[0100]; see also id. at ¶¶[0107], [0109]-[0110]), and tolerance to “high ionic strength solution[s]” (see, e.g., US’365 at ¶[0102]).  More specifically, US’365 reduces to practice a D732 mutant and identifies that the D732 mutant possesses “a 14-fold decrease in the rate of template dissociation as compared to wild-type Taq DNA polymerase” (see, e.g., US’365 at ¶¶[0452], [0463], Fig. 12, noting that the D732 mutant provided the best results).  Accordingly, an artisan would be motivated to specifically modify the prior art sequence at the D732 position, which would predictably and expectedly produce an enhanced and improved polymerase relative to SEQ ID NO: 30 of US’475. Furthermore, the specific mutation tested in US’365 (e.g., D732R) contains arginine, which is positively identified as a conservative variant for lysine, histidine, asparagine, glutamate, and glutamine (see, e.g., US’365 at ¶[0078]).  Accordingly, and artisan would readily appreciate that such mutations represented conservative variants of R732, which would be expected to maintain the beneficial effects of R732 without abrogating the beneficial effects of other mutations present (see, e.g., US’365 at ¶¶[0462]-[0465]).
The Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” (see, e.g., KSR, 550 US at 415-16, 82 USPQ2d at 1395), and “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability” see, e.g., KSR, 550 US at 417, 82 USPQ2d at 1396).  Here, the use of conservative substitutions is well-understood in the biological arts, and conservatively substituted variants would be predicted and expected to have the same or almost the same activity as the original protein without such conservative substitutions.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is obvious in view of the prior art because the claimed invention encompasses a prior art genus, and amounts to a conservatively substituted variant of the prior art of US’475, wherein SEQ ID NO: 30 of US’467, comprising mutations at L609P, E626K, I707L, and E708L, is further conservatively substituted at L781I, K738R, V453L, I528M, D578E, or D732N to predictably and expectedly yield a conservatively substituted variant of the prior art embodiment, sharing over 99% sequence identity6, which would be reasonably expected to exhibit blood resistant polymerase activity and faster elongating polymerase activity exactly as taught by the prior art (see, e.g., MPEP § 2143(I)(B), noting that the invention is the simple substitution of one chemically similar amino acid for another, which would be expected to predictably yield either no change, or only a small change in the properties of the protein; see MPEP § 2144.09(I), noting that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, noting here the utilities are identical and the structures are over 99% identical).  Second, the claimed invention is the combination of the known beneficial mutations of L609P, E626K, I707L, and E708L in DNA polymerase as taught by US’467 and the known beneficial mutation e.g., enhanced processivity, read length, accuracy, high salt tolerance, and/or decreased rate of template dissociation  as suggested by US’365) (see, e.g., MPEP § 2143(I)(A), (C), (E), (D), (F), and (G)). Furthermore, each prior art mutation would be expected to independently perform the same functionality when combined as it does separately. 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Therefore an artisan would reasonably expect that all claimed embodiments satisfying claims 2-3 and 6-7 of issued US’475 would also predictably exhibit “blood resistant polymerase activity or blood resistant polymerase activity and faster elongating polymerase activity” exactly as claimed and disclosed at US’475.  Furthermore, it is well-within the ordinary skill in the art to make and use conservative variants of known sequences, or otherwise to modify a known sequence with an additional mutation at an additional position to predictably obtain known and expected benefits associated with such mutations.
Accordingly, claims 24, 33, 37, and 40-46 are rejected as obvious.


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
US Application No. 14/055,796 at pages 9-11.  Examiner notes that multiple arguments appear to simply reiterate previous arguments fully addressed in the Final mailed 5/22/2019 in the parent application, and therefore the Examiner’s previous response is incorporated herein.  The remaining pertinent arguments are addressed below.
At page 10, Applicant recites a scientifically incorrect conclusion, alleging that:
It is first noted that the D to N substitution is not regarded as a conservative substitution.
(see, e.g., Reply filed 10/13/2021 at 10 at final ¶).
Applicant proffers no objective supporting evidence for such statement, but instead appears to offer a misinterpretation of the evidence of record.  Specifically, Applicant alleges that 
US ‘365 does not state that an asparagine residue with a polar, uncharged side chains can be substituted with an aspartate residue with a negatively charge side chain. 
(see, e.g., Reply filed 10/13/2021 at 10 at final ¶).
This is incorrect, and Examiner directs Applicant to US’365 at ¶[0078], which literally states 
...In other embodiments, conservative substitutions for asparagine include: arginine, lysine, aspartate, glutamate, and glutamine. 
(see, e.g., US’365 at ¶[0078]).
Therefore, US’365 unambiguously informs artisans that asparagine and aspartate are recognized as conservative substitutions for one another, in direct contrast to Applicant’s statement.  In addition, Applicant’s conclusory statements pertaining to CABIOS appears to rely upon an erroneous reading and interpretation of the reference (see, e.g., Reply filed 10/13/2021 at 10-11 at bridging ¶).  CABIOS literally identifies at Figure 1(a) and Figure 1(b) that asparagine (N) and aspartate (D) are conservative substitutions because they share overlapping physicochemical properties, namely they are both polar and small (see, e.g., CABIOS at Fig. 1(a), (b), see circles see black dots shared by both D and N at Fig. 1(b)).  In fact, a D to N mutation is directly considered and evaluated at Figure 2, wherein CABIOS literally identifies that “filled circles show positive conservation of a property” (see, e.g., CABIOS at Fig. 2 on 748, at position 3, wherein column e identifies common properties).  Accordingly, Applicant’s statement alleging 
It is first noted that the D to N substitution is not regarded as a conservative substitution.
(see, e.g., Reply filed 10/13/2021 at 10 at final ¶),
is wholly unsupported by any objective evidence of record.  Examiner further notes that such statements are scientifically incorrect, and the fact that Asp and Asn are conservative substitutions is well-known by those of ordinary skill in the biological arts as evidenced by the following documents:
(i) US 5,032,676 (Jul. 16, 1991) identifies that “conservative substitute amino acids for Asn include Asp” (see, e.g., US’676 at col 4 at lines 10-13); 
(ii) US 5,408,038 (Apr. 18, 1995) identifies that “a polar residue such as ....aspartic acid, . . ., asparagine, and the like, can be conservatively substituted for another member of this group” (see, e.g., US’038 at col 19 at line 65 to col 20 at line 12); 
(iii) US 2003/0199072 A1 identifies that Asn and Asp are conservative substitutions (see, e.g., US’072 at ¶[0106]); 
(iv) US 2004/0214758 A1 identifies that Asn and Asp are conservative substitutions (see, e.g., US’758 at ¶[2702]); 
(v) US 7,264,802 B2 identifies that Asn and Asp are conservative substitutions (see, e.g., US’802 at col 17 at lines 45-60); 
US 2009/0028889 A1 identifies that Asn and Asp are conservative substitutions (see, e.g., US’889 at ¶[0093]); 
(vii) US 2010/0235934 A1 identifies that Asn and Asp are conservative substitutions (see, e.g., US’934 at ¶[0093]); 
(viii) US 2012/0284874 A1 (Nov. 8, 2012) identifies that Asn and Asp are conservative substitutions (see, e.g., US’874 at ¶[0191]); 
(ix) US 2013/0224305 A1 identifies that Asn and Asp are conservative substitutions (see, e.g., US’305 at ¶[0043]); 
(x) Betts et al. (Chapter 14: Amino Acid Properties and Consequences of Substitutions, Bioinformatics for Geneticists, Edited by M. Barnes et al., John Wiley & Sons, Ltd., ISBN: 0-470-84393-4 (published 2003); hereafter “Betts”) identifies that Asn and Asp are conservative substitutions (see, e.g., Betts at §§14.5.12 at page 305 and §§ 14.5.14 at page 306); and
(xi) French et al. (What is a Conservative Substitution? J. Mol. Evol., vol. 19:171-175 (1983); hereafter “French”) identifies that Asn and Asp are conservative substitutions (see, e.g., French at title, abs, 172 at col I at 1st full ¶).
Accordingly, all arguments raised by Applicant premised upon the scientifically incorrect assertion that Asp and Asn are not conservative variants of one another are not persuasive or supported by objective evidence (see, e.g., Reply filed 10/13/2021 at 10-11 at bridging ¶).
	At page 11 of the Reply, Applicant alleges that there are not a finite number of solutions in view of guidance directing an artisan to D732 mutations of SEQ ID NO: 15 of the prior art see, e.g., Reply filed 10/13/2021 at 11 at 1st full ¶).  This argument is not persuasive because, as noted in the rejection above, US’365 explicitly teaches and claims a narrow genus pertaining to DNA polymerases comprising “a mutation” that is “relative to SEQ ID NO: 15 selected from a D732 mutation” (see, e.g., US’365 at ¶[0053]; see also id. at claim 12 and 12(e)). Critically, SEQ ID NO: 15 of US’365 and instant SEQ ID NO: 1 are identical (compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length).  The genus identified by US’365 (see, e.g., US’365 at ¶[0053]) was further exemplified at Example 13 (see, e.g., US’365 at ¶¶[0462]-[0465]), wherein an embodiment comprising a single mutation at D732 relative to SEQ ID NO: 15 of US’365 was reduced to practice and shown to have desirable properties (see id.; compare SEQ ID NO: 15 of US’365 with SEQ ID NO: 24 of US’365, showing a single D732R mutation relative to SEQ ID NO: 15).  In sum, the prior art unambiguously teaches the exact same base polymerase sequence as instantly recited7, and discloses a narrow subgenus wherein the same, exact base polymerase sequence is mutated at the same, exact position as presently claimed and mutated8.  Critically, an artisan would readily appreciate that only 19 possible mutants of SEQ ID NO: 15 having a mutation at D732 exist. Nineteen is a finite number, and as noted above, would at once be envisaged by one of ordinary skill in the art.  Accordingly, no other parameters are identified other than D732 at the prior art disclosures.
	Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive for at least the reasons set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length.
        2 See, e.g., US’365 at ¶¶[0053], [0462]-[0465], claim 12 and 12(e). 
        3 Compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length.
        4 See, e.g., US’365 at ¶¶[0053], [0462]-[0465], claim 12 and 12(e). 
        5 Per MPEP § 2144.08(II)(A)(4)(c), a “conservative substitution” would be understood by one of ordinary skill in the art to be "the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein”.
        6 831/832 identical residues is >99.8798%.
        7 Compare US’365 at SEQ ID NO: 15 with instant SEQ ID NO: 1, showing 100% sequence identity and 832/832 identities over total length.
        8 See, e.g., US’365 at ¶¶[0053], [0462]-[0465], claim 12 and 12(e).